UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2/28/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus AMT-Free Municipal Bond Fund Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 34 Statement of Assets and Liabilities 35 Statement of Operations 36 Statement of Changes in Net Assets 38 Financial Highlights 43 Notes to Financial Statements 52 Information About the Renewal of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus AMT-Free Municipal Bond Fund, covering the six-month period from September 1, 2014, through February 28, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds continued to fare well over the reporting period when supply-and-demand dynamics remained favorable and long-term interest rates declined in the midst of a sustained economic recovery. Municipal bond yields were driven downward and prices higher by robust demand for a relatively limited supply of securities, particularly from investors seeking relatively safe havens in the midst of disappointing global growth and intensifying geopolitical conflicts. Improving credit conditions for many municipal issuers also supported the markets performance. In light of recent domestic employment gains and signs of stabilization in global energy markets, we remain optimistic about the prospects for municipal bonds over the remainder of 2015.The U.S. economy seems poised for further growth as the drags imposed by tight fiscal policies among federal, state and local governments continue to fade. Furthermore, we currently expect a somewhat faster pace of global growth over the months ahead. Of course, stronger economic growth could create risks for fixed-income markets, including the possibility of higher short-term interest rates from the Federal Reserve Board.Thats why we urge you to talk regularly with your financial advisor about the potential impact of our observations on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through February 28, 2015, as provided by Daniel Rabasco and Thomas Casey, Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended February 28, 2015, Dreyfus AMT-Free Municipal Bond Fund’s Class A shares achieved a total return of 2.31%, Class C shares returned 1.93%, Class I shares returned 2.37%, Class Y shares returned 2.45%, and Class Z shares returned 2.43%. 1 In comparison, the fund’s benchmark, the Barclays Municipal Bond Index, produced a total return of 2.20%. 2 Municipal bonds generally rallied over the reporting period as long-term interest rates continued to fall and supply-and-demand dynamics remained favorable. The fund’s Class A, Class I, Class Y, and Class Z shares outperformed the benchmark, mainly due to the success of our interest-rate and security selection strategies. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax.The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund invests at least 65% of its assets in municipal bonds with an A or higher credit rating, or the unrated equivalent as determined by Dreyfus. The fund may invest the remaining 35% of its assets in municipal bonds with a credit rating lower than A, including municipal bonds rated below investment grade (“high yield” or “junk” bonds), or the unrated equivalent as determined by Dreyfus. The fund’s portfolio managers focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting.The portfolio managers select municipal bonds for the fund’s portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values.The fund seeks to invest in several of these sectors. Falling Long-Term Rates Supported Municipal Bond Prices Long-term interest rates fell over much of the reporting period, defying expectations that stronger economic growth would drive bonds yields higher. Global investors seeking more competitive yields from sovereign bonds than were available in Europe and Japan flocked to U.S. Treasury securities, and the resulting supply-and-demand imbalance kept yields of U.S. fixed-income securities — including municipal bonds —low. February 2015 was a notable exception to this trend, as longer-term interest rates climbed after stronger-than-expected employment data sparked concerns that short-term interest rates might rise sooner than previously forecast. Municipal bonds also continued to benefit from favorable supply-and-demand dynamics amid robust demand from individual investors for competitive levels of tax-exempt income. Despite greater-than-expected issuance volumes over the first two months of 2015, the supply of newly issued municipal securities generally remained stable for the reporting period overall. The economic rebound resulted in better underlying credit conditions for most states and municipalities with the notable-but-isolated exceptions of Puerto Rico and Detroit.Tax revenues have climbed beyond pre-recession levels for most state and local governments, enabling them to achieve balanced budgets and replenish reserves. Duration and Security Selection Strategies Boosted Returns A relatively long average duration and a focus on longer maturities during the reporting period captured the benefits of falling long-term interest rates and narrowing yield differences along the market’s maturity spectrum. Our security selection strategy also proved effective, including overweighted exposure to higher yielding revenue-backed bonds and an underweighted position in general obligation bonds.The fund achieved especially strong results from A- and BBB-rated revenue bonds backed by hospitals, airports, and the states’ settlement of litigation with U.S. tobacco companies. Laggards for the reporting period included higher quality bonds backed by utilities, special tax districts, and essential municipal services, such as water and sewer facilities. 4 A More Cautious Investment Posture We remain optimistic regarding the prospects for municipal bonds.The U.S. economic recovery has proven persistent, and credit conditions generally have continued to strengthen. Although the supply of newly issued municipal bonds recently began to increase, we expect robust investor demand to absorb additional issuance. Finally, we anticipate that the Federal Reserve Board will begin to raise short-term interest rates later this year, but we note that municipal bonds historically have been less sensitive than U.S.Treasury securities to rising interest rates. Nonetheless, in light of recent market gains, we have adopted a more cautious investment posture. As of the reporting period’s end, we have established a moderately constructive duration positioning, and we have intensified our focus on liquidity in our security selections. In our view, these strategies may help the fund take faster advantage of upcoming opportunities to purchase bonds with higher yields and capital appreciation potential. March 16, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Neither Class Z, Class I, nor ClassY shares is subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes. Capital gains, if any, are fully taxable.The Dreyfus Corporation has contractually agreed, until January 1, 2016, to waive receipt of its fees and/or assume the expenses of the fund so that total annual fund operating expenses of Class A, C, I,Y, and Z shares (excluding Rule 12b-1 fees, shareholder services fees for Class A, C, I, and Z shares, taxes, brokerage commissions, extraordinary expenses, interest expenses, and commitment fees on borrowings) do not exceed 0.45%. Without this absorption returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. TheFund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus AMT-Free Municipal Bond Fund from September 1, 2014 to February 28, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2015 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 3.51 $ 7.26 $ 2.26 $ 2.26 $ 2.36 Ending value (after expenses) $ 1,023.10 $ 1,019.30 $ 1,023.70 $ 1,024.50 $ 1,024.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2015 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 3.51 $ 7.25 $ 2.26 $ 2.26 $ 2.36 Ending value (after expenses) $ 1,021.32 $ 1,017.60 $ 1,022.56 $ 1,022.56 $ 1,022.46 † Expenses are equal to the fund’s annualized expense ratio of .70% for Class A, 1.45 % for Class C, .45% for Class I, .45% for ClassY and .47% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period) . 6 STATEMENT OF INVESTMENTS February 28, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments—99.3% Rate (%) Date Amount ($) Value ($) Alabama—3.2% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 5,740,150 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 5,500,000 6,721,385 Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,395,000 1,641,552 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,003,750 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 14,000,000 a 9,644,880 Alaska—.4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 3,750,000 3,040,350 Arizona—1.0% Arizona Board of Regents, Stimulus Plan for Economic and Educational Development Revenue (Arizona State University) 5.00 8/1/31 3,770,000 4,361,626 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,750,000 3,387,300 California—8.8% Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 3,900,000 4,405,908 California, Economic Recovery Bonds (Prerefunded) 5.00 7/1/19 2,000,000 b 2,348,120 California, GO 5.25 10/1/16 295,000 296,431 TheFund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,901,100 California, GO (Various Purpose) 5.75 4/1/31 1,700,000 2,000,679 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 4,258,111 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,673,020 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/27 5,260,000 6,311,106 California State Public Works Board, LR (Department of State Hospitals) (Coalinga State Hospital) 5.00 6/1/25 8,325,000 9,978,844 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 5,592,250 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 1,909,930 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 c 1,319,254 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 c 1,296,540 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 1,255,000 1,222,483 Los Angeles, Wastewater System Revenue 5.75 6/1/34 2,500,000 2,943,825 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,000,000 1,124,460 Pajaro Valley Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 1,500,000 c 1,072,875 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/27 4,110,000 c 2,710,381 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,262,800 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,264,120 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,826,153 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/25 1,000,000 1,176,650 Tustin Unified School District, Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 0.00 9/1/21 1,615,000 c 1,368,050 University of California Regents, General Revenue 5.75 5/15/31 2,000,000 2,377,060 Colorado—2.9% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/43 15,000,000 16,832,700 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,158,200 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,390,944 TheFund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,134,020 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 2,047,720 Connecticut—1.6% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 5,000,000 5,885,100 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/33 5,740,000 6,755,865 District of Columbia—1.0% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 4,590,960 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 2,006,725 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.13 7/1/32 1,000,000 1,150,310 Florida—6.7% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,910,535 Broward County, Airport System Revenue 5.00 10/1/42 7,500,000 8,339,475 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Corp.) 5.00 4/1/36 1,800,000 1,832,958 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,441,810 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 1,255,000 1,380,964 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 3,535,000 4,186,995 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 1,000,480 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/21 2,145,000 2,579,770 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,874,282 Jacksonville Electric Authority, Electric System Subordinated Revenue 5.00 10/1/28 2,000,000 2,337,300 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/25 1,530,000 1,840,712 Miami-Dade County, Seaport Revenue 5.50 10/1/42 3,000,000 3,470,850 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,313,988 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/23 5,000,000 5,933,450 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 2,992,328 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.21 11/15/23 2,250,000 d 2,145,938 TheFund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,126,710 University of Central Florida, COP (University of Central Florida Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,802,665 Georgia—3.0% Atlanta, Airport General Revenue 5.00 1/1/20 5,000,000 5,845,250 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 1,640,000 1,982,645 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,392,744 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) (Prerefunded) 6.25 6/15/18 3,895,000 b 4,570,003 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Corp.) 5.63 6/15/38 2,000,000 2,232,460 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 5,000,000 5,905,000 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Corp.) 5.00 6/15/32 1,240,000 1,309,316 Idaho—1.2% Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 7.38 6/1/40 5,600,000 6,540,800 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Idaho (continued) Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) (Prerefunded) 6.13 12/1/18 2,500,000 b 2,978,375 Illinois—10.2% Chicago, General Airport Senior Lien Revenue (Chicago O’Hare International Airport) 5.25 1/1/31 7,500,000 8,654,400 Chicago Park District, Limited Tax GO (Insured; Build America Mutual Assurance Company) 5.00 1/1/29 2,895,000 3,322,360 Huntley, Special Service Area Number Nine, Special Tax Bonds (Insured; Assured Guaranty Corp.) 5.10 3/1/28 3,500,000 3,783,955 Illinois, GO 5.50 7/1/38 5,000,000 5,564,900 Illinois, Sales Tax Revenue 5.00 6/15/24 4,270,000 5,104,059 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/31 9,155,000 10,485,588 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,912,967 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/34 3,000,000 3,393,240 Illinois Finance Authority, Revenue (Sherman Health Systems) (Prerefunded) 5.50 8/1/17 1,000,000 b 1,114,570 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,563,160 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 3,500,000 3,809,575 TheFund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 3,100,000 3,650,405 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 7,600,000 8,927,036 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/27 7,500,000 8,680,200 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 2,500,000 2,802,275 Indiana—.5% Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/35 3,400,000 3,804,940 Iowa—.7% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health) 5.00 2/15/31 2,230,000 2,572,662 Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/23 2,500,000 2,988,850 Kentucky—2.7% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 5.25 9/1/26 1,000,000 1,014,680 Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 6,250,000 6,827,812 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 4,000,000 4,629,120 University of Kentucky, General Receipts Bonds 5.25 10/1/17 7,845,000 8,767,494 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana—2.5% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 2,970,900 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/45 3,250,000 3,655,763 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/23 2,000,000 2,320,300 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 5,000,000 5,275,400 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 4,500,000 5,028,930 Maine—.2% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,250,000 1,521,062 Maryland—6.1% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/24 1,520,000 1,840,036 Baltimore, Consolidated Public Improvement GO 5.00 10/15/24 1,480,000 1,780,840 Baltimore, Project Revenue (Wastewater Projects) 5.00 7/1/23 1,000,000 1,201,000 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 717,463 TheFund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Baltimore, Subordinate Project Revenue (Water Projects) (Prerefunded) 5.75 7/1/19 750,000 b 899,835 Howard County, COP 8.15 2/15/20 605,000 804,462 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,532,730 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 3,064,410 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 970,000 971,804 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 2,000,000 2,169,380 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,084,690 Maryland Economic Development Corporation, LR (Maryland Public Health Laboratory Project) 5.00 6/1/20 1,000,000 1,181,640 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,970,475 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 2,000,000 2,235,140 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 1,100,670 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) (Prerefunded) 6.75 7/1/19 2,500,000 b 3,096,975 Maryland Health and Higher Educational Facilities Authority, Revenue (Charlestown Community Issue) 6.13 1/1/30 1,250,000 1,416,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Goucher College Issue) 5.00 7/1/34 1,000,000 1,125,300 Maryland Health and Higher Educational Facilities Authority, Revenue (Greater Baltimore Medical Center Issue) 5.38 7/1/26 1,500,000 1,743,885 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) (Prerefunded) 5.00 7/1/16 1,630,000 b 1,732,592 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 3,890,000 4,724,911 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 3,344,475 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 2,711,600 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 3,000,000 3,010,260 TheFund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) University System of Maryland, Auxiliary Facility and Tuition Revenue 5.00 4/1/26 1,000,000 1,176,810 Massachusetts—1.6% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,699,100 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,500,054 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 2,011,222 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/23 2,000,000 2,366,280 Michigan—4.9% Brighton Area Schools, GO—Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 c 953,910 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 990,000 771,012 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 839,419 Detroit School District, School Building and Site Improvement Bonds (GO— Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,202,360 Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 c 5,950,794 Kent County, Airport Revenue (Gerald R. Ford International Airport) (Prerefunded) 5.00 1/1/17 4,555,000 b 4,931,289 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,993,650 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,973,250 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,500,000 1,689,405 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 3,000,000 3,358,440 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,520,000 1,686,242 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 2,265,000 1,132,477 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,646,260 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) (Escrowed to Maturity) 7.00 11/1/15 3,700,000 3,868,868 TheFund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/22 3,000,000 3,440,250 Minnesota—4.8% Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 2/1/17 340,000 c 335,696 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) 6.50 11/15/38 3,000,000 3,521,910 Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue 5.00 1/1/26 1,000,000 1,159,070 Minnesota, 911 Revenue (Public Safety Radio Communications System Project) 5.00 6/1/25 1,000,000 1,147,350 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 150,686 Minnesota Higher Education Facilities Authority, Revenue (Carleton College) 5.00 3/1/30 1,000,000 1,127,590 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,076,470 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,686,570 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,914,421 Northern Municipal Power Agency, Electric System Revenue 5.00 1/1/20 2,500,000 2,912,425 Northfield, HR 5.38 11/1/31 1,240,000 1,309,948 Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.50 11/15/21 1,000,000 1,171,290 Rochester, Health Care Facilities Revenue (Mayo Clinic) 5.00 11/15/38 1,000,000 1,149,250 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Corp.) 5.50 5/1/39 2,000,000 2,221,440 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 1,130,760 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/39 3,000,000 3,464,460 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 811,808 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 c 3,457,948 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/26 4,625,000 c 3,433,831 University of Minnesota Regents, GO 5.00 12/1/24 1,000,000 1,198,420 TheFund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) University of Minnesota Regents, GO 5.00 12/1/36 1,500,000 1,719,825 Vadnais Heights Economic Development Authority, Recovery Zone Facility LR (Community and Recreational Sports Facilities Project) 5.25 2/1/41 2,460,000 e 144,500 Willmar, GO, HR (Rice Memorial Hospital Project) 5.00 2/1/24 1,000,000 1,171,710 Missouri—.6% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) 5.00 6/1/29 4,000,000 4,668,920 Nebraska—.3% Nebraska Public Power District, General Revenue 5.00 1/1/33 2,000,000 2,336,840 Nevada—.4% Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/42 2,500,000 2,810,075 New Hampshire—.2% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 0.34 10/1/33 1,920,000 d 1,761,600 New Jersey—1.2% New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/29 1,000,000 1,160,640 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 100,000 105,211 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/29 5,000,000 5,718,350 New Jersey Turnpike Authority, Turnpike Revenue (Escrowed to Maturity) 6.50 1/1/16 65,000 68,462 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.10 1/1/30 2,500,000 d 2,325,000 New Mexico—.6% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.87 8/1/19 5,000,000 d 5,023,500 New York—7.4% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,871,550 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,149,793 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,934,025 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/40 3,000,000 3,430,710 New York City, GO 5.00 4/1/23 2,055,000 2,482,008 New York City, GO 5.00 8/1/24 2,930,000 3,513,187 New York City, GO 5.00 3/1/25 3,300,000 4,016,001 New York City, GO 5.00 8/1/25 3,510,000 4,209,543 New York City, GO 5.00 8/1/25 2,500,000 3,006,125 New York City, GO 5.00 8/1/28 1,000,000 1,153,450 New York City, GO 5.00 10/1/36 2,500,000 2,831,100 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,500,000 2,855,250 TheFund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 4,000,000 f 4,220,200 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.47 4/1/34 2,100,000 d 1,963,500 New York State Thruway Authority, General Revenue 5.00 1/1/27 2,000,000 2,383,100 Port Authority of New York and New Jersey (Consolidated Bonds, 184th Series) 5.00 9/1/39 5,000,000 5,799,700 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/19 4,000,000 4,700,360 North Carolina—1.7% Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,981,665 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) (Prerefunded) 5.00 6/1/16 1,000,000 b 1,059,390 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,248,120 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 2,250,000 2,598,323 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) (Escrowed to Maturity) 0.00 11/1/16 3,055,000 c 3,022,556 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) Orange Water and Sewer Authority, Water and Sewer System Revenue (Prerefunded) 5.00 7/1/16 1,000,000 b 1,063,500 Raleigh, Combined Enterprise System Revenue (Prerefunded) 5.00 3/1/16 1,175,000 b 1,232,211 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 1,137,530 Ohio—7.4% Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) 5.25 9/1/27 2,500,000 2,900,750 American Municipal Power, Inc., Revenue (American Municipal Power Fremont Energy Center Project) 5.00 2/15/21 375,000 442,894 Butler County, Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 6.38 4/1/36 2,000,000 2,371,500 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,500,000 4,018,490 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,866,900 Cleveland, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/21 7,875,000 9,039,791 Cleveland State University, General Receipts Bonds 5.00 6/1/18 1,170,000 1,311,418 Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (The Cleveland Museum of Art Project) 5.00 10/1/22 2,500,000 2,906,900 TheFund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Cuyahoga Community College District, General Receipts Bonds 5.00 8/1/25 2,500,000 2,890,350 Hamilton County, Sewer System Revenue (The Metropolitan Sewer District of the Greater Cincinnati) 5.00 12/1/30 1,000,000 1,192,370 Kent State University, General Receipts Bonds (Insured; Assured Guaranty Corp.) 5.00 5/1/25 2,000,000 2,290,240 Lucas County, HR (ProMedica Healthcare Obligated Group) 5.75 11/15/31 1,200,000 1,453,752 Miami University, General Receipts Revenue Bonds 5.00 9/1/22 2,140,000 2,541,100 Ohio, Capital Facilities Lease-Appropriation Revenue (Mental Health Facilities Improvement Fund Projects) 5.00 2/1/24 1,800,000 2,111,022 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 6.25 10/1/16 1,000,000 1,093,800 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.50 1/1/43 3,000,000 3,289,710 Ohio Higher Educational Facility Commission, Revenue (Case Western Reserve University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/25 2,985,000 3,754,115 Ohio State University, General Receipts Bonds (Escrowed to Maturity) 5.00 12/1/23 40,000 50,042 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 2,000,000 2,307,560 26 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 1,765,000 f 1,801,747 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,135,000 2,270,850 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/28 1,500,000 1,705,260 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,134,860 University of Toledo, General Receipts Bonds 5.00 6/1/24 1,665,000 1,921,760 Oklahoma—.1% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,209,967 Oregon—.2% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,633,996 Pennsylvania—1.8% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,600,000 3,054,168 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 2,000,000 2,101,480 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,094,580 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,858,375 TheFund 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,450,000 2,536,608 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,730,000 1,963,135 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 270,000 b 311,164 South Carolina—1.5% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 2,500,000 2,843,150 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 7,500,000 8,492,850 Texas—5.5% Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) (Escrowed to Maturity) 6.25 12/15/17 2,170,000 2,257,277 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/35 3,000,000 3,368,250 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 3,000,000 3,431,580 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,357,837 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 2,325,000 c 1,189,238 28 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 0.00 8/15/15 2,350,000 b,c 1,204,587 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,375,753 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.63 1/1/33 5,000,000 5,552,900 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 1,500,000 1,685,775 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,104,490 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 5,000,000 5,625,700 San Antonio, Electric and Gas Systems Revenue (Escrowed to Maturity) 5.50 2/1/20 255,000 308,055 San Antonio, Water System Revenue 5.00 5/15/36 4,000,000 4,569,280 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 c 2,281,268 Socorro Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 5.00 8/15/27 3,705,000 4,465,562 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 2,500,000 2,804,225 TheFund 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia—1.2% Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,222,270 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,151,780 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,241,020 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,132,010 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 665,000 699,494 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 b 227,468 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,072,740 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,358,740 Washington—2.4% Seattle, Drainage and Wastewater Improvement Revenue 5.00 5/1/23 4,965,000 6,107,447 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program—Toll Revenue) 5.00 6/1/33 2,255,000 2,589,078 30 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 3,485,000 b 4,104,494 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 5,000,000 5,559,650 West Virginia—.7% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 4,500,000 5,072,040 Wisconsin—.6% Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,336,460 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 2,000,000 2,248,060 U.S. Related—1.5% Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 c 1,024,750 Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 1,090,550 Guam, Business Privilege Tax Revenue 5.13 1/1/42 860,000 950,420 Guam Waterworks Authority, Water and Wastewater System Revenue (Prerefunded) 5.88 7/1/15 2,900,000 b 2,955,651 Guam Waterworks Authority, Water and Wastewater System Revenue (Prerefunded) 6.00 7/1/15 1,000,000 b 1,019,620 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 4,000,000 4,507,840 Total Long-Term Municipal Investments (cost $708,220,980) TheFund 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Coupon Maturity Principal Investment —.1% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) (cost $1,000,000) 0.01 3/2/15 1,000,000 g Total Investments (cost $709,220,980) % Cash and Receivables (Net) .6 % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate security—interest rate subject to periodic change. e Non-income producing—security in default. f Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2015, these securities were valued at $6,021,947 or 0.8% of net assets. g Variable rate demand note—rate shown is the interest rate in effect at February 28, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. Portfolio Summary (Unaudited) † Value (%) Value (%) Transportation Services 20.9 Industrial 2.0 Health Care 15.4 State/Territory 1.8 Education 12.8 Housing .7 Utility-Water and Sewer 10.2 Pollution Control .6 Utility-Electric 8.0 Asset-Backed .3 Special Tax 5.9 County .3 City 5.7 Resource Recovery .1 Prerefunded 5.2 Other 6.4 Lease 3.1 † Based on net assets. 32 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. TheFund 33 STATEMENT OF ASSETS AND LIABILITIES February 28, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 709,220,980 774,478,644 Cash 702,411 Interest receivable 8,797,629 Receivable for shares of Common Stock subscribed 158,667 Prepaid expenses 62,187 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 394,986 Payable for investment securities purchased 3,647,215 Payable for shares of Common Stock redeemed 1,299,591 Accrued expenses 81,477 Net Assets ($) Composition of Net Assets ($): Paid-in capital 737,263,297 Accumulated undistributed investment income—net 115,471 Accumulated net realized gain (loss) on investments (23,860,163 ) Accumulated net unrealized appreciation (depreciation) on investments 65,257,664 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Class Z Net Assets ($) 503,727,953 23,496,054 50,124,056 1,036.33 201,427,170 Shares Outstanding 35,501,220 1,655,845 3,531,162 72.99 14,187,448 Net Asset Value Per Share ($) See notes to financial statements. 34 STATEMENT OF OPERATIONS Six Months Ended February 28, 2015 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 2,310,280 Shareholder servicing costs—Note 3(c) 807,701 Distribution fees—Note 3(b) 87,216 Registration fees 41,044 Professional fees 37,595 Custodian fees—Note 3(c) 29,297 Directors’ fees and expenses—Note 3(d) 24,153 Prospectus and shareholders’ reports 22,177 Loan commitment fees—Note 2 5,008 Miscellaneous 36,940 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (902,494 ) Less—reduction in fees due to earnings credits—Note 3(c) (110 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 1,117,724 Net unrealized appreciation (depreciation) on investments 3,487,550 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. TheFund 35 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Operations ($): Investment income—net 12,976,180 30,476,094 Net realized gain (loss) on investments 1,117,724 (12,516,645 ) Net unrealized appreciation (depreciation) on investments 3,487,550 63,914,883 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (8,381,080 ) (20,812,238 ) Class C (298,875 ) (772,800 ) Class I (759,480 ) (679,605 ) Class Y (19 ) (40 ) Class Z (3,562,257 ) (8,024,154 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 15,667,411 23,131,184 Class C 1,503,982 1,477,121 Class I 17,726,102 30,798,095 Class Z 2,649,429 3,509,794 Dividends reinvested: Class A 6,892,333 17,165,875 Class C 215,158 557,687 Class I 639,390 448,494 Class Z 2,550,191 5,646,674 Cost of shares redeemed: Class A (32,277,599 ) (145,191,224 ) Class C (1,703,533 ) (9,804,035 ) Class I (6,332,710 ) (7,958,621 ) Class Z (8,868,915 ) (20,247,456 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 775,535,287 824,416,204 End of Period Undistributed investment income—net 115,471 141,002 36 Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Capital Share Transactions: Class A Shares sold 1,103,340 1,694,732 Shares issued for dividends reinvested 486,062 1,254,535 Shares redeemed (2,277,769 ) (10,643,331 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 106,143 108,096 Shares issued for dividends reinvested 15,170 40,790 Shares redeemed (119,771 ) (723,754 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 1,248,750 2,224,183 Shares issued for dividends reinvested 45,059 32,623 Shares redeemed (446,818 ) (583,934 ) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 186,670 257,702 Shares issued for dividends reinvested 179,709 412,158 Shares redeemed (626,736 ) (1,494,296 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. TheFund 37 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2015 Year Ended August 31, Class A Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment income —net a Net realized and unrealized gain (loss) on investments ) ) Total from Investment Operations ) Distributions: Dividends from investment income—net ) Net asset value, end of period Total Return (%) b c ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d Ratio of interest and expense related to floating rate notes issued to average net assets — e e — — e Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 38 Six Months Ended February 28, 2015 Year Ended August 31, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 14.10 13.21 14.27 13.43 13.81 13.10 Investment Operations: Investment income—net a .18 .42 .37 .42 .48 .48 Net realized and unrealized gain (loss) on investments .09 .89 (1.07 ) .84 (.38 ) .71 Total from Investment Operations .27 1.31 (.70 ) 1.26 .10 1.19 Distributions: Dividends from investment income—net (.18 ) (.42 ) (.36 ) (.42 ) (.48 ) (.48 ) Net asset value, end of period 14.19 14.10 13.21 14.27 13.43 13.81 Total Return (%) b 1.93 c 10.03 (5.02 ) 9.50 .85 9.27 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.70 d 1.72 1.72 1.73 1.71 1.72 Ratio of net expenses to average net assets 1.45 d 1.45 1.45 1.45 1.45 1.45 Ratio of interest and expense related to floating rate notes issued to average net assets — .00 e .00 e — — .00 e Ratio of net investment income to average net assets 2.57 d 3.09 2.60 3.02 3.65 3.62 Portfolio Turnover Rate 3.82 c 21.67 34.19 22.11 22.31 20.53 Net Assets, end of period ($ x 1,000) 23,496 23,333 29,450 23,532 19,569 25,610 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. TheFund 39 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2015 Year Ended August 31, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($) Net asset value, beginning of period 14.11 13.22 14.28 13.44 13.81 13.10 Investment Operations: Investment income—net a .25 .54 .50 .55 .61 .61 Net realized and unrealized gain (loss) on investments .08 .90 (1.06 ) .85 (.37 ) .72 Total from Investment Operations .33 1.44 (.56 ) 1.40 .24 1.33 Distributions: Dividends from investment income—net (.25 ) (.55 ) (.50 ) (.56 ) (.61 ) (.62 ) Net asset value, end of period 14.19 14.11 13.22 14.28 13.44 13.81 Total Return (%) 2.37 b 11.19 (4.15 ) 10.59 1.93 10.35 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .70 c .73 .72 .73 .71 .71 Ratio of net expenses to average net assets .45 c .45 .45 .45 .45 .46 Ratio of interest and expense related to floating rate notes issued to average net assets — .00 d .00 d — — .00 d Ratio of net investment income to average net assets 3.57 c 3.98 3.57 3.97 4.63 4.56 Portfolio Turnover Rate 3.82 b 21.67 34.19 22.11 22.31 20.53 Net Assets, end of period ($ x 1,000) 50,124 37,874 13,365 12,340 5,495 8,146 a Based on average shares outstanding. b Not annualized. cAnnualized. d Amount represents less than .01%. See notes to financial statements. 40 Six Months Ended February 28, 2015 Year Ended August 31, Class Y Shares (Unaudited) 2014 2013 a Per Share Data ($): Net asset value, beginning of period 14.11 13.22 13.70 Investment Operations: Investment income—net b .25 .56 .09 Net realized and unrealized gain (loss) on investments .09 .88 (.48 ) Total from Investment Operations .34 1.44 (.39 ) Distributions: Dividends from investment income—net (.25 ) (.55 ) (.09 ) Net asset value, end of period 14.20 14.11 13.22 Total Return (%) 2.45 c 11.14 (2.86 ) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 7.17 d 1.18 .74 d Ratio of net expenses to average net assets .45 d .45 .45 d Ratio of interest and expense related to floating rate notes issued to average net assets — .00 e .00 d,e Ratio of net investment income to average net assets 3.60 d 4.09 4.13 d Portfolio Turnover Rate 3.82 c 21.67 34.19 Net Assets, end of period ($ x 1,000) 1 1 1 a From July 1, 2013, (commencement of initial offering) to August 31, 2013. b Based on average shares outstanding . c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. TheFund 41 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2015 Year Ended August 31, Class Z Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 14.11 13.22 14.28 13.44 13.82 13.11 Investment Operations: Investment income—net a .25 .55 .50 .55 .61 .62 Net realized and unrealized gain (loss) on investments .09 .89 (1.06 ) .84 (.39 ) .70 Total from Investment Operations .34 1.44 (.56 ) 1.39 .22 1.32 Distributions: Dividends from investment income—net (.25 ) (.55 ) (.50 ) (.55 ) (.60 ) (.61 ) Net asset value, end of period 14.20 14.11 13.22 14.28 13.44 13.82 Total Return (%) 2.43 b 11.06 (4.12 ) 10.54 1.80 10.34 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .69 c .73 .72 .76 .75 .74 Ratio of net expenses to average net assets .47 c .50 .49 .50 .50 .48 Ratio of interest and expense related to floating rate notes issued to average net assets — .00 d .00 d — — .00 d Ratio of net investment income to average net assets 3.55 c 4.02 3.53 3.98 4.60 4.60 Portfolio Turnover Rate 3.82 b 21.67 34.19 22.11 22.31 20.53 Net Assets, end of period ($ x 1,000) 201,427 203,899 201,872 238,329 225,584 246,699 a Based on average shares outstanding. b Not annualized. c Annualized. d Amount represents less than .01%. See notes to financial statements. 42 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus AMT-Free Municipal Bond Fund (the “fund”) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 1 billion shares of $.001 par value Common Stock.The fund currently offers five classes of shares: Class A (200 million shares authorized), Class C (200 million shares authorized), Class I (100 million shares authorized), Class Y (100 million shares authorized) and Class Z (400 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of February 28, 2015, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class Y shares of the fund. TheFund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 44 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. TheFund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 774,478,644 — † See Statement of Investments for additional detailed categorizations. At February 28, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses 46 from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. TheFund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”). As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $25,177,489 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2014. If not applied, $3,176,230 of the carryover expires in fiscal year 2017, $5,287,194 expires in fiscal year 2018 and $2,338,736 expires in fiscal year 2019. The fund has $4,397,518 of post-enactment short-term capital losses and $9,977,811 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2014 was as follows: tax-exempt income $30,202,405 and ordinary income $86,432.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the 48 fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended February 28, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with Dreyfus, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from September 1, 2014 through January 1, 2016 to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .45% of the value of the fund’s average daily net assets. Dreyfus may terminate this agreement upon at least 90 days prior notice to shareholders, but has committed not to do so until at least January 1, 2016.The reduction in expenses, pursuant to the Agreement, amounted to $902,494 during the period ended February 28, 2015. During the period ended February 28, 2015, the Distributor retained $6,325 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended February 28, 2015, Class C shares were charged $87,216 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to TheFund 49 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2015, Class A and Class C shares were charged $630,230 and $29,072, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class Z (“Class Z Shareholder Services Plan”), Class Z shares reimburse the Distributor at an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of Class Z shareholder accounts. During the period ended February 28, 2015, Class Z shares were charged $14,571 pursuant to the Class Z Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2015 the fund was charged $66,491 or transfer agency services and $2,794 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $110. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These 50 fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2015, the fund was charged $29,297 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement. During the period ended February 28, 2015 fund was charged $2,092 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended February 28, 2015, the fund was charged $5,456 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $359,660, Distribution Plan fees $13,441, Shareholder Services Plan fees $122,862, custodian fees $14,738, Chief Compliance Officer fees $1,912 and transfer agency fees $29,454, which are offset against an expense reimbursement currently in effect in the amount of $147,081. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2015, amounted to $46,939,598 and $29,235,917, respectively. At February 28, 2015 accumulated net unrealized appreciation on investments was $65,257,664, consisting of $69,180,266 gross unrealized appreciation and $3,922,602 gross unrealized depreciation. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). TheFund 51 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on November 3-4, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”).The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by 52 Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or above the Performance Group median for the various periods, except for the one- and ten-year periods when the fund’s total return performance was below the Performance Group median, and generally slightly below the Performance Universe median for the various periods, except for the two- and ten-year periods when the fund’s total return performance was above the Performance Universe median.The Board also noted that the fund’s yield performance was at or above the Performance Group median for six of the ten one-year periods ended September 30th and above the Performance Universe median for all of the ten one-year periods ended September 30th. The Board noted the proximity to the Performance Group median of the fund’s yield performance in certain years when the yield was below median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Lipper category average. TheFund 53 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians (lowest in the Expense Group). Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until January 1, 2016, so that annual direct fund operating expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .45% of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board 54 also noted the expense limitation arrangement and its effect on the profitability of Dreyfus and its affiliates.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. TheFund 55 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s overall performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. 56 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation Dreyfus BASIC Municipal Money Market Fund Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements 27 Information About the Renewal of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus BASIC Municipal Money Market Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus BASIC Municipal Money Market Fund, covering the six-month period from September 1, 2014, through February 28, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Longer term municipal bonds fared relatively well over the reporting period when long-term interest rates declined due to robust demand from investors seeking relatively safe havens in the midst of disappointing global growth and intensifying geopolitical conflicts, but yields of tax-exempt money market instruments remained anchored near zero percent by an unchanged target for overnight interest rates. Short-term yields also experienced downward pressure from robust demand for a relatively limited supply of money market-eligible instruments. We currently expect a somewhat faster pace of global and domestic economic growth in 2015 than in 2014, which many analysts believe could prompt the Federal Reserve Board to begin a series of modest and gradual short-term interest rate hikes later this year. In addition, issuance of tax-exempt money market instruments may rise from current levels as tight fiscal policies among federal, state and local governments ease in the recovering economy. As always, we urge you to talk regularly with your financial advisor about the potential impact of our observations on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014 through February 28, 2015, as provided by Bill Vasiliou, Primary Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2015, Dreyfus BASIC Municipal Money Market Fund produced an annualized yield of 0.00%.Taking into account the effects of compounding, the fund produced an annualized effective yield of 0.00%. 1 The U.S. economic recovery gained additional traction over the reporting period, but the Federal Reserve Board (the “Fed”) left its target for short-term interest rates unchanged at historically low levels. Consequently, yields of tax-exempt money market instruments remained near zero percent. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal income taxes as is consistent with the preservation of capital and the maintenance of liquidity. To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal income taxes.The fund may also invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Although the fund seeks to provide income exempt from federal income taxes, interest from some of its holdings may be subject to the federal alternative minimum tax. In addition, the fund may invest temporarily in high-quality, taxable money market instruments when the portfolio manager believes acceptable municipal obligations are not available for investment. Supply-and-Demand Factors Kept Yields Low As it had since the spring of 2014, the U.S. economic recovery continued to gather momentum over the reporting period when labor markets strengthened, manufacturing activity intensified, corporate earnings grew, and declines in energy prices boosted purchasing power among consumers. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) Long-term interest rates fell over most of the reporting period, defying widespread expectations that stronger economic growth would drive bond yields higher. Global investors seeking more competitive yields than were available from sovereign bonds in Europe and Japan flocked to U.S. Treasury securities, and the resulting supply-and-demand imbalance put downward pressure on yields of longer term U.S. fixed-income securities over most of the reporting period. February 2015 proved to be a notable exception to this trend: long-term interest rates climbed after stronger-than-expected employment data sparked worries that the Fed might raise short-term interest rates sooner than previously forecast. However, short-term rates remained relatively unaffected by these developments, as the Fed left the federal funds rate unchanged in a range between 0% and 0.25%. Within the tax-exempt money market, issuance of new municipal instruments declined when the need for short-term financing diminished in light of better fiscal conditions and higher tax receipts. At the same time, investor demand remained relatively robust. In this environment, one-year municipal notes ended the reporting period with yields of 0.14%, on average, and a weekly, high-grade market index comprised of seven-day tax-exempt variable-rate demand notes (VRDNs) ended the reporting period at 0.02%. Municipal credit quality generally continued to improve throughout the reporting period as most states and many local governments recovered gradually from the recession, enabling them to balance their budgets and replenish reserves. In particular, state general funds have shown consecutive quarters of growth in personal income taxes and sales taxes, both important sources of revenue. Focus on Quality and Liquidity As we have for some time, we maintained the fund’s focus on instruments with strong liquidity characteristics, including an emphasis on VRDNs on which yields are reset weekly. As part of our risk management strategy, we also maintained broad diversification across both municipal issuers and instruments backed by third parties. For example, we have identified stable credits among state general obligation bonds; essential-service revenue bonds issued by water, sewer, and electric enterprises; certain local credits with strong financial positions and stable tax bases; and various health care and education issuers. 4 Like most other tax-exempt money market funds, we have continued to maintain a short weighted average maturity compared to historical averages, as narrow yield differences along the market’s maturity range provided little incentive to assume the incremental risks of longer dated instruments. Fed in No Hurry to Raise Rates Although the Fed ended its massive quantitative easing program in October 2014, it has reiterated that its current target for short-term interest rates “remains appropriate” and that the Federal Open Market Committee will determine the timing of future rate hikes “when it has seen further improvement in the labor market and is reasonably confident that inflation will move back to its 2% objective over the medium term.” Minutes from the Federal Open Market Committee’s January 2015 meeting indicated that members were concerned about the risks of raising rates too early, and at least one member recommended additional policy accommodation. Consequently, in our judgment, the prudent course for management of the fund continues to be an emphasis on preservation of capital and liquidity. March 16, 2015 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation, pursuant to an agreement in effect until such time as shareholders are given at least 90 days’ notice and which Dreyfus has committed will remain in place until at least January 1, 2016. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, seven-day yields during the reporting period would have been negative. TheFund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. If your account balance is less than $50,000, your account may be subject to exchange fees, account closeout fees, and wire and Dreyfus TeleTransfer redemption fees each in the amount of $5.00, as well as a checkwriting fee of $2.00. None of these fees are shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC Municipal Money Market Fund from September 1, 2014 to February 28, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2015 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2015 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .17%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2015 (Unaudited) Short-Term Coupon Maturity Principal Investments—100.7% Rate (%) Date Amount ($) Value ($) Alabama—1.7% Alabama, GO Notes, Refunding 4.00 6/1/15 100,000 100,943 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.04 3/7/15 1,000,000 a,b 1,000,000 Colorado—.8% Colorado Health Facilities Authority, Revenue (Arapahoe House Project) (LOC; Wells Fargo Bank) 0.11 3/7/15 500,000 a 500,000 Delaware—.9% Delaware, GO Notes 5.00 7/1/15 100,000 101,556 Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.02 3/2/15 500,000 a 500,000 Florida—1.2% Florida Development Finance Corporation, IDR (R.L. Smith Investments, LLC Project) (LOC; Branch Banking and Trust Co.) 0.15 3/7/15 790,000 a,b 790,000 Georgia—3.2% Atlanta Urban Residental Finance Authority, MFHR (West End Housing Development Project) (LOC; FNMA) 0.13 3/7/15 500,000 a 500,000 DeKalb Private Hospital Authority, RAC (Children’s Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.06 3/7/15 300,000 a 300,000 Georgia, GO Notes 5.00 5/1/15 100,000 100,806 Gwinnett County Development Authority, IDR (KMD Group, LLC Project) (LOC; Branch Banking and Trust Co.) 0.16 3/7/15 1,140,000 a,b 1,140,000 TheFund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois—16.3% Illinois Educational Facilities Authority, Revenue (National-Louis University) (LOC; JPMorgan Chase Bank) 0.03 3/7/15 600,000 a 600,000 Illinois Finance Authority, IDR (Pollmann North America, Inc. Project) (LOC; PNC Bank NA) 0.09 3/7/15 2,065,000 a,b 2,065,000 Illinois Finance Authority, Revenue (INX International Ink Company Project) (LOC; JPMorgan Chase Bank) 0.07 3/7/15 1,600,000 a,b 1,600,000 Illinois Housing Development Authority, MFHR (Mattoon Towers Project) (LOC; FHLB) 0.10 3/7/15 2,720,000 a 2,720,000 Lake County, IDR (Northpoint Associates, L.L.C. Project) (LOC; Northern Trust Company) 0.07 3/7/15 2,200,000 a,b 2,200,000 Upper Illinois River Valley Development Authority, IDR (Cathy Asta Enterprises, LLC Project) (LOC; Bank of America) 0.13 3/7/15 1,335,000 a,b 1,335,000 Indiana—2.4% Indiana Finance Authority, State Revolving Fund Program Revenue, Refunding 4.00 2/1/16 500,000 517,004 Vigo County, EDR (Wabash Valley Packaging Corporation/Phoenix Projects, LLC Project) (LOC; Wells Fargo Bank) 0.18 3/7/15 1,000,000 a,b 1,000,000 Iowa—.3% Iowa Finance Authority, State Revolving Fund Revenue 4.00 8/1/15 100,000 101,538 Iowa Finance Authority, State Revolving Fund Revenue 5.00 8/1/15 100,000 101,964 Kentucky—1.6% Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.00 8/1/15 1,000,000 1,003,244 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana—3.9% Ascension Parish, Revenue (BASF Corporation Project) 0.10 3/7/15 2,500,000 a,b 2,500,000 Maine—.9% Gorham, Revenue (Montalvo Properties, LLC Project) (LOC; TD Bank) 0.10 3/7/15 590,000 a,b 590,000 Maryland—2.0% Baltimore County, Consolidated Public Improvement GO Notes 5.00 11/1/15 250,000 257,945 Maryland Industrial Development Financing Authority, EDR (Hardwire, LLC Project) (LOC; Bank of America) 0.15 3/7/15 900,000 a,b 900,000 Prince George’s County, Consolidated Public Improvement GO Notes 4.00 7/15/15 150,000 152,044 Massachusetts—.8% Massachusetts, Special Obligation Revenue, Refunding (Senior Federal Highway Grant Anticipation Note Program) 5.00 6/15/15 495,000 501,644 Michigan—.6% Michigan Strategic Fund, LOR (Lions Bear Lake Camp Project) (LOC; PNC Bank NA) 0.10 3/7/15 390,000 a,b 390,000 Minnesota—6.1% Minneapolis, GO Notes (Various Purpose) 5.00 12/1/15 300,000 310,687 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.00 12/1/15 1,000,000 1,005,639 Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.20 3/7/15 2,640,000 a,b 2,640,000 TheFund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Missouri—6.0% Bridgeton Industrial Development Authority, Private Activity Revenue (Formtek Metal Processing, Inc. Project) (LOC; Bank of America) 0.15 3/7/15 2,600,000 a,b 2,600,000 Missouri Development Finance Board, IDR (Duke Manufacturing Company Project) (LOC; Bank of America) 0.15 3/7/15 500,000 a,b 500,000 Missouri Highways and Transportation Commission, Senior Lien State Road Revenue, Refunding 5.00 2/1/16 500,000 521,641 Springfield Industrial Development Authority, MFHR, Refunding (Pebblecreek Apartments Project) (LOC; FHLB) 0.11 3/7/15 270,000 a 270,000 Nevada—1.6% Nevada Housing Division, Multi-Unit Housing Revenue (Help Owens 2 Apartments) (LOC; Citibank NA) 0.06 3/7/15 1,000,000 a 1,000,000 New Jersey—3.9% Hamilton Township, GO Notes, BAN 1.00 6/3/15 1,000,000 1,001,415 Stafford Township, GO Notes, BAN (General Improvement and Water/Sewer Utility) 1.00 5/18/15 500,000 500,702 Wood-Ridge Borough, GO Notes, BAN 1.00 5/1/15 1,000,000 1,000,852 North Carolina—.5% Charlotte, Water and Sewer System Revenue 5.50 7/1/15 300,000 305,281 Ohio—1.9% Ohio Water Development Authority, Water Development Revenue, Refunding (Fresh Water Series) 3.00 6/1/15 250,000 251,680 Union Township, GO Notes, BAN (Various Purpose) 1.00 9/9/15 1,000,000 1,002,880 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Oklahoma—3.1% Oklahoma Turnpike Authority, Turnpike System Second Senior Revenue, Refunding (Citigroup ROCS, Series RR II R-11985) (Liquidity Facility; Citibank NA) 0.05 3/7/15 2,000,000 a,c,d 2,000,000 Oregon—1.2% Oregon, EDR (Oregon Precision Industries, Inc. Project) (LOC; Bank of America) 0.15 3/7/15 800,000 a,b 800,000 Pennsylvania—11.7% Luzerne County Industrial Development Authority, IDR (PennSummit Tubular LLC Project) (LOC; Wells Fargo Bank) 0.13 3/7/15 695,000 a,b 695,000 Montgomery County Industrial Development Authority, Revenue (Recigno Laboratories, Inc. Project) (LOC; Wells Fargo Bank) 0.18 3/7/15 1,290,000 a,b 1,290,000 Pennsylvania Economic Development Financing Authority, EDR (Gish Logging, Inc. Project) (LOC; PNC Bank NA) 0.16 3/7/15 300,000 a,b 300,000 Pennsylvania Economic Development Financing Authority, EDR (Philadelphia Area Independent School Business Officers Association Financing Program —Plymouth Meeting Friends School Project) (LOC; PNC Bank NA) 0.10 3/7/15 500,000 a,b 500,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.17 3/7/15 4,200,000 a 4,200,000 Upper Dauphin Industrial Development Authority, Revenue (Pennsylvania Independent Colleges and University Research Center Project) (LOC; M&T Trust) 0.14 3/7/15 600,000 a 600,000 TheFund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) South Carolina—1.7% Charleston, GO Notes 3.00 3/1/15 100,000 100,008 South Carolina Public Service Authority, Revenue, CP (Santee Cooper) (Liquidity Facility; JPMorgan Chase Bank) 0.10 3/9/15 1,000,000 1,000,000 Texas—13.2% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.05 3/7/15 2,700,000 a 2,700,000 Coppell Independent School District, GO Notes (LOC; Permanent School Fund Guarantee Program) 3.00 8/15/15 155,000 156,889 Deutsche Bank Spears/Lifers Trust (Series DBE-482) (Red River Education Financing Corporation, Higher Education Revenue (Texas Christian University Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank 0.17 3/7/15 4,000,000 a,c,d 4,000,000 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children’s Hospital Project) (Citigroup ROCS, Series RR II R-11821) (Liquidity Facility; Citibank NA) 0.06 3/7/15 1,000,000 a,c,d 1,000,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Splendora Higher Education Facilities Corporation, Revenue (Fort Bend Baptist Academy Project) (LOC; Wells Fargo Bank) 0.11 3/7/15 540,000 a 540,000 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue, Refunding 5.00 7/15/15 110,000 111,910 Utah—.4% Utah, GO Notes, Refunding 5.00 7/1/15 250,000 254,018 Vermont—2.3% Vermont Educational and Health Buildings Financing Agency, Revenue (Vermont Law School Project) (LOC; TD Bank) 0.02 3/7/15 1,500,000 a 1,500,000 Washington—6.1% Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.13 3/7/15 1,780,000 a,b 1,780,000 Washington Economic Development Finance Authority, EDR (Skagit Valley Publishing Project) (LOC; U.S. Bank NA) 0.13 3/7/15 1,480,000 a,b 1,480,000 Washington Housing Finance Commission, Nonprofit Housing Revenue (Nikkei Manor Project) (LOC; Bank of America) 0.17 3/7/15 700,000 a 700,000 TheFund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin—4.4% Oak Creek, GO Promissory Notes 2.00 4/1/15 500,000 500,754 River Falls, IDR (M & O Properties, LLC Project) (LOC; U.S. Bank NA) 0.10 3/7/15 645,000 a,b 645,000 Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wells Fargo Bank) 0.18 3/7/15 1,675,000 a,b 1,675,000 Total Investments (cost $65,008,044) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at February 28, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At February 28, 2015, the fund had $30,415,000 or 47.1% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from industrial revenue. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2015, these securities amounted to $7,000,000 or 10.8% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). Portfolio Summary (Unaudited) † Value (%) Value (%) Industrial 47.1 Utility-Water and Sewer 4.5 Utility-Electric 12.2 Health Care 3.6 Education 11.4 County 2.2 Housing 8.0 State/Territory .9 City 5.3 Special Tax .8 Transportation Services 4.7 † Based on net assets. 14 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes See notes to financial statements. TheFund 15 STATEMENT OF ASSETS AND LIABILITIES February 28, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 65,008,044 65,008,044 Cash 104,472 Interest receivable 64,904 Prepaid expenses 10,866 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 4,310 Payable for shares of Common Stock redeemed 473,660 Payable for investment securities purchased 122,879 Accrued expenses 29,634 Net Assets ($) Composition of Net Assets ($): Paid-in capital 64,557,803 Net Assets ($) Shares Outstanding (3 billion shares of $.001 par value Common Stock authorized) 64,557,803 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Six Months Ended February 28, 2015 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 171,544 Shareholder servicing costs—Note 2(b) 24,241 Professional fees 22,054 Registration fees 9,899 Custodian fees—Note 2(b) 5,084 Prospectus and shareholders’ reports 4,567 Directors’ fees and expenses—Note 2(c) 1,961 Miscellaneous 11,493 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (192,451 ) Less—reduction in fees due to earnings credits—Note 2(b) (10 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations 5 See notes to financial statements. TheFund 17 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Operations ($): Investment Income—Net, representing net increase in net assets resulting from operations 5 12 Dividends to Shareholders from ($): Investment income—net (5 ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 7,027,467 14,232,357 Dividends reinvested 5 12 Cost of shares redeemed (15,573,894 ) (32,106,079 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 73,104,225 90,977,935 End of Period See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2015 Year Ended August 31, (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b,c .00 b .00 b .00 b .00 b .01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 c .70 .71 .70 .67 .62 Ratio of net expenses to average net assets .17 c .21 .26 .25 .36 .40 Ratio of net investment income to average net assets .00 b,c .00 b .00 b .00 b .00 b .02 Net Assets, end of period ($ x 1,000) 64,558 73,104 90,978 95,038 148,726 186,194 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. TheFund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus BASIC Municipal Money Market Fund (the “fund”) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series including the fund. The fund’s investment objective is to seek as high a level of current income exempt from federal income tax as is consistent with the preservation of capital and maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 20 The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Company’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). TheFund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2015 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 65,008,044 Level 3—Significant Unobservable Inputs — Total + See Statement of Investments for additional detailed categorizations. At February 28, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. 22 (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2014 was all tax-exempt income. The tax character of current year distributions will be determined at the end of the current fiscal year. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from September 1, 2014 through January 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund so that annual fund operating expenses do not exceed .45% of the TheFund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) value of the fund’s average daily net assets. Dreyfus may terminate this agreement upon at least 90 days notice to shareholders, but has committed not to do so until at least January 1, 2016. The reduction in expenses, pursuant to the undertaking, amounted to $96,443 during the period ended February 28, 2015. Dreyfus has also undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time.This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $96,008 during the period ended February 28, 2015. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended February 28, 2015, the fund was charged $17,764 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2015, the fund was charged $5,355 for transfer agency services and $258 for cash management services. These fees are included in 24 Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $10. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2015, the fund was charged $5,084 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement. During the period ended February 28, 2015, the fund was charged $196 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended February 28, 2015, the fund was charged $5,456 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $25,495, Shareholder Services Plan fees $3,000, custodian fees $2,742, Chief Compliance Officer fees $1,912 and transfer agency fees $1,993, which are offset against an expense reimbursement currently in effect in the amount of $30,832. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3— Regulatory Developments: On July 23, 2014, the SEC adopted amendments to the rules that govern money market mutual funds. In part, the amendments will require structural changes to most types of money market funds to one extent or another; however, the SEC provided for an extended two- TheFund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) year transition period to comply with such structural requirements. At this time, management is evaluating the reforms adopted and the manner for implementing these reforms over time and its impact on the financial statements. NOTE 4- Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board.The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Directors and/or common officers, complies with Rule 17a-7 under the Act. During the period ended February 28, 2015, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 under the Act amounting to $1,000,000 and $9,905,000, respectively. 26 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on November 3-4, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”).The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. TheFund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was one basis point below the Performance Group and Performance Universe medians for the various periods, except the ten-year period when the fund’s performance was above the Performance Group and Performance Universe medians. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was at the Expense Group median and above the Expense Universe median and the fund’s total expenses were above the Expense Group and Expense Universe medians. The Board also considered the current fee waiver and expense reimbursement arrangement undertaken by Dreyfus. 28 Dreyfus representatives reviewed with the Board the management or investment advisory fees paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund (the “Similar Funds”), and explained the nature of the Similar Funds.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the fee waiver and expense reimbursement arrangement and its effect on the profitability of Dreyfus and its affiliates.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the TheFund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. • The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. • The Board generally was satisfied with the fund’s relative performance. • The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. • The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 30 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance measures; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. TheFund 31 NOTES For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. 2ecurities Corporation Dreyfus High Yield Municipal Bond Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 23 Financial Highlights 28 Notes to Financial Statements 39 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus High Yield Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus High Yield Municipal Bond Fund, covering the six-month period from September 1, 2014, through February 28, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds continued to fare well over the reporting period when supply-and-demand dynamics remained favorable and long-term interest rates declined in the midst of a sustained economic recovery. Municipal bond yields were driven downward and prices higher by robust demand for a relatively limited supply of securities, particularly from investors seeking relatively safe havens in the midst of disappointing global growth and intensifying geopolitical conflicts. Improving credit conditions for many municipal issuers also supported the market’s performance. In light of recent domestic employment gains and signs of stabilization in global energy markets, we remain optimistic about the prospects for municipal bonds over the remainder of 2015.The U.S. economy seems poised for further growth as the drags imposed by tight fiscal policies among federal, state and local governments continue to fade. Furthermore, we currently expect a somewhat faster pace of global growth over the months ahead. Of course, stronger economic growth could create risks for fixed-income markets, including the possibility of higher short-term interest rates from the Federal Reserve Board.That’s why we urge you to talk regularly with your financial advisor about the potential impact of our observations on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through February 28, 2015, as provided by Daniel Barton and Jeffrey Burger, Co-Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended February 28, 2015, Dreyfus High Yield Municipal Bond Fund’s Class A shares achieved a 4.12% total return, Class C shares returned 3.72%, Class I shares returned 4.34%, Class Y shares returned 4.35%, and Class Z shares returned 4.27%. 1 The fund’s benchmark, the Barclays Municipal Bond Index, which, unlike the fund, does not include securities rated below investment grade, produced a total return of 2.20%. 2 Municipal bonds generally rallied over the reporting period as long-term interest rates continued to fall. High yield securities also benefited from robust demand for income-oriented investments in a low interest-rate environment.The fund outperformed its benchmark, mainly due to its focus on lower rated securities. The Fund’s Investment Approach The fund primarily seeks high current income exempt from federal income tax. Secondarily, the fund may seek capital appreciation to the extent consistent with its primary goal.To pursue its goals, the fund normally invests at least 80% of its assets in municipal bonds that provide income exempt from federal income tax.The fund normally invests at least 50% of its assets in municipal bonds rated BBB/Baa or lower by independent rating agencies or the unrated equivalent as determined by Dreyfus. Municipal bonds rated below investment grade (BB/Ba or lower) are commonly known as “high yield” or “junk” bonds. The fund may invest up to 50% of its assets in higher quality municipal bonds rated AAA/Aaa to A, or the unrated equivalent as determined by Dreyfus. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) We focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. The portfolio managers select municipal bonds for the fund’s portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values.The fund seeks to invest in several of these sectors. Falling Long-Term Rates Supported Municipal Bond Prices Long-term interest rates fell over much of the reporting period, defying expectations that stronger economic growth would drive bonds yields higher. Global investors seeking more competitive yields from sovereign bonds than were available in Europe and Japan flocked to U.S. Treasury securities, and the resulting supply-and-demand imbalance put downward pressure on yields of U.S. fixed-income securities, including municipal bonds. February 2015 was a notable exception to this trend, as longer-term interest rates climbed when stronger-than-expected employment data sparked concerns that short-term interest rates might rise sooner than previously forecast. Municipal bonds also continued to benefit from favorable supply-and-demand dynamics amid robust demand from individual investors for competitive levels of tax-exempt income. Strong demand for income-oriented investments helped high yield municipal bonds outperform their investment-grade counterparts over the reporting period. Meanwhile, despite greater-than-expected issuance volumes over the first two months of 2015, the supply of newly issued municipal securities generally remained stable for the reporting period overall. The economic rebound resulted in better underlying credit conditions for most states and municipalities, with the notable-but-isolated exceptions of Puerto Rico and Detroit.Tax revenues have climbed beyond pre-recession levels for most state and local governments, enabling them to achieve balanced budgets and replenish reserves. Duration and Security Selection Strategies Boosted Returns A relatively long average duration and a focus on longer maturities during the reporting period captured more of the benefits of falling long-term interest rates and narrowing yield differences along the market’s maturity spectrum. Our security selection strategy also proved effective among securities rated below investment 4 grade. The fund achieved especially strong results from high yield municipal bonds backed by revenues from industrial business districts, airlines, charter schools, hospitals, and the states’ settlement of litigation with U.S. tobacco companies. The fund also benefited from lack of exposure to Puerto Rico bonds. Laggards for the reporting period included the fund’s holdings of higher quality bonds backed by special tax districts. The fund employed tender option bonds, a form of derivative instrument, to help boost its yield and manage its duration strategy during the reporting period. Maintaining a Constructive Investment Posture We remain optimistic regarding the prospects for high yield municipal bonds. The U.S. economic recovery has proven persistent, and credit conditions generally have continued to strengthen. Although the supply of newly issued municipal bonds recently began to increase, we expect robust investor demand to absorb additional issuance. Finally, we anticipate that the Federal Reserve Board will begin to raise short-term interest rates later this year, but we note that municipal bonds generally and high yield securities in particular tend to be less sensitive than U.S. Treasury securities to rising interest rates.Therefore, we have maintained the fund’s constructive investment posture, including a relatively long average duration and an emphasis on higher yielding market sectors. March 16, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. 1 Total return includes reinvestment of dividends and any capital gains paid. It does not include the maximum initial sales charge in the case of Class A shares, and the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Class Z, Class I, and ClassY shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. TheFund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus High Yield Municipal Bond Fund from September 1, 2014 to February 28, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2015 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 5.16 $ 9.04 $ 3.95 $ 3.85 $ 4.66 Ending value (after expenses) $ 1,041.20 $ 1,037.20 $ 1,043.40 $ 1,043.50 $ 1,042.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2015 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 5.11 $ 8.95 $ 3.91 $ 3.81 $ 4.61 Ending value (after expenses) $ 1,019.74 $ 1,015.92 $ 1,020.93 $ 1,021.03 $ 1,020.23 † Expenses are equal to the fund’s annualized expense ratio of 1.02% for Class A, 1.79% for Class C, .78% for Class I, .76% for ClassY and .92% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period) . 6 STATEMENT OF INVESTMENTS February 28, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments—99.5% Rate (%) Date Amount ($) Value ($) Alabama—3.4% Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 1,500,000 1,505,625 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 5,000,000 a 3,444,600 Alaska—2.3% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 4,150,000 3,364,654 Arizona—7.3% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,538,800 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,746,260 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,000,000 2,709,840 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 1,500,000 1,734,945 California—12.4% California, GO (Various Purpose) 6.50 4/1/33 2,000,000 2,442,900 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 1,000,000 1,237,730 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,150,780 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 1,075,000 1,221,866 TheFund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Revenue (California Baptist University) 6.38 11/1/43 2,000,000 2,288,280 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 1,000,000 1,185,870 Placentia-Yorba Linda Unified School District, GO 0.00 8/1/49 11,605,000 b 2,601,493 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 1,500,000 1,844,640 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 6.63 8/1/39 2,000,000 2,324,520 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 2,200,000 1,884,300 Connecticut—2.0% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 1,500,000 1,733,430 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,235,000 1,237,519 Florida—7.2% Davie, Educational Facilities Revenue (Nova Southeastern University Project) 5.63 4/1/43 1,000,000 1,137,300 Florida Development Finance Corporation, Educational Facilities Revenue (Miami Arts Charter School Project) 5.88 6/15/34 1,250,000 c 1,280,450 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 1,000,000 c 1,077,790 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 1,500,000 1,838,520 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 d 1,200,120 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,816,775 Village Community Development District Number 10, Special Assessment Revenue 6.00 5/1/44 1,000,000 1,166,300 Georgia—1.2% Atlanta, Water and Wastewater Revenue 6.00 11/1/27 1,500,000 1,808,505 Illinois—9.7% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) 5.63 1/1/35 1,240,000 1,430,278 Chicago, GO 5.00 1/1/24 1,000,000 1,069,810 Illinois, GO 5.50 7/1/38 1,000,000 1,112,980 Illinois, Sales Tax Revenue 5.00 6/15/24 1,000,000 1,195,330 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 1,000,000 1,203,990 Illinois Finance Authority, Revenue (Sherman Health Systems) (Prerefunded) 5.50 8/1/17 1,500,000 e 1,671,855 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 0.00 12/15/51 15,000,000 b 2,495,550 TheFund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,000,000 1,174,610 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.50 4/1/31 1,000,000 1,150,890 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 1,500,000 1,681,365 Iowa—2.5% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 2,500,000 2,738,575 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 1,000,000 956,780 Louisiana—5.8% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 4,867,000 d 1,704,034 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 1,500,000 1,676,565 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 3,900,000 c 3,946,449 New Orleans, Water Revenue 5.00 12/1/34 1,000,000 1,123,070 Maine—1.3% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,500,000 1,825,275 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland—2.3% Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 3,000,000 3,352,710 Michigan—7.2% Charyl Stockwell Academy, COP 5.90 10/1/35 2,080,000 2,059,325 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 1,000,000 1,069,370 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 2,017,480 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 500,000 594,650 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 1,000,000 1,119,480 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/36 500,000 548,035 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 1,800,000 1,795,212 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) (Prerefunded) 8.25 9/1/18 1,000,000 e 1,252,860 TheFund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota—1.2% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.75 11/15/21 1,750,000 1,801,065 New Jersey—5.4% New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.13 9/15/23 1,000,000 1,093,790 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 1,000,000 960,860 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 b 938,960 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 6,360,000 4,973,011 New Mexico—1.7% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.25 6/1/40 2,200,000 2,469,170 New York—3.3% New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,000,000 1,092,840 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 1,500,000 c 1,582,575 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 1,000,000 1,101,800 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 1,000,000 c 1,041,110 North Carolina—.8% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 1,117,990 Ohio—1.7% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/30 1,000,000 855,660 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 6.00 12/1/42 1,500,000 1,604,325 Oregon—.8% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 1,117,510 Pennsylvania—3.7% Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,020,000 1,071,755 JPMorgan Chase Putters/Drivers Trust (Series 3916) Non-recourse (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 2,000,000 c,f 2,242,080 Montgomery County Industrial Development Authority, Revenue (Whitemarsh Continuing Care Retirement Community Project) 5.25 1/1/40 1,000,000 1,016,460 TheFund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,107,880 Texas—10.4% Austin Convention Enterprises, Inc., Convention Center Hotel First Tier Revenue (Insured; XLCA) 5.25 1/1/18 1,000,000 1,059,750 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 1,000,000 1,159,460 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 4.50 12/1/44 1,500,000 1,499,910 Harris County-Houston Sports Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/15/49 8,000,000 b 1,612,080 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.13 7/15/17 700,000 703,325 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.50 7/15/30 1,500,000 1,754,430 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,566,057 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 1,175,000 1,320,524 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 2,326,860 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/42 1,000,000 1,101,340 Vermont—.5% Burlington, Airport Revenue 3.50 7/1/18 745,000 756,272 Virginia—.7% Chesterfield County Economic Development Authority, Retirement Facilities First Mortgage Revenue (Brandermill Woods Project) 5.13 1/1/43 1,000,000 1,042,240 Washington—2.0% Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.60 9/1/25 1,675,000 1,682,186 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.75 9/1/30 1,250,000 1,254,600 Wisconsin—.7% Public Finance Authority of Wisconsin, Senior Living Revenue (Rose Villa Project) 3.75 11/15/19 1,000,000 1,011,630 TheFund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related—2.0% Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,765,000 1,961,727 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,000,000 1,007,700 Total Investments (cost $137,834,251) % Cash and Receivables (Net) .5 % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2015, these securities were valued at $11,170,454 or 7.6% of net assets. d Non-income producing—security in default. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Collateral for floating rate borrowings. Portfolio Summary (Unaudited) † Value (%) Value (%) Education 20.5 Housing 2.0 Health Care 13.4 State/Territory 1.7 Transportation Services 9.9 Utility-Electric 1.2 Utility-Water and Sewer 8.7 County .8 Industrial 6.3 Lease .8 Asset-Backed 5.3 Prerefunded .8 Special Tax 5.3 City .7 Pollution Control 2.4 Other 17.6 Resource Recovery 2.1 † Based on net assets. 16 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. TheFund 17 STATEMENT OF ASSETS AND LIABILITIES February 28, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 137,834,251 145,499,272 Cash 811,729 Receivable for investment securities sold 1,979,226 Interest receivable 1,852,145 Receivable for shares of Common Stock subscribed 339,390 Prepaid expenses 42,435 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 107,719 Payable for investment securities purchased 2,962,182 Payable for floating rate notes issued—Note 4 1,000,000 Payable for shares of Common Stock redeemed 144,147 Interest and expense payable related to floating rate notes issued—Note 4 1,705 Accrued expenses 46,171 Net Assets ($) Composition of Net Assets ($): Paid-in capital 173,928,969 Accumulated undistributed investment income—net 78,315 Accumulated net realized gain (loss) on investments (35,410,032 ) Accumulated net unrealized appreciation (depreciation) on investments 7,665,021 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Class Z Net Assets ($) 46,454,791 16,290,091 15,694,823 2,545,118 65,277,450 Shares Outstanding 3,919,114 1,372,962 1,325,934 215,013 5,504,367 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Six Months Ended February 28, 2015 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 447,437 Shareholder servicing costs—Note 3(c) 113,381 Distribution/Service Plan fees—Note 3(b) 108,358 Registration fees 36,123 Professional fees 22,265 Prospectus and shareholders’ reports 9,514 Custodian fees—Note 3(c) 5,199 Directors’ fees and expenses—Note 3(d) 4,782 Interest and expense related to floating rate notes issued—Note 4 3,209 Loan commitment fees—Note 2 1,006 Miscellaneous 18,837 Total Expenses Less—reduction in fees due to undertaking—Note 3(a) (706 ) Less—reduction in fees due to earnings credits—Note 3(c) (21 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 1,646,186 Net unrealized appreciation (depreciation) on investments 1,305,183 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. TheFund 19 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Operations ($): Investment income—net 3,177,104 7,235,440 Net realized gain (loss) on investments 1,646,186 (6,172,180 ) Net unrealized appreciation (depreciation) on investments 1,305,183 15,833,573 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (1,056,888 ) (2,313,903 ) Class C (281,209 ) (741,793 ) Class I (353,145 ) (750,096 ) Class Y (31,604 ) (1,792 ) Class Z (1,409,671 ) (3,270,962 ) Net realized gain on investments: Class A (44,572 ) (46,844 ) Class C (14,108 ) (19,040 ) Class I (13,784 ) (14,191 ) Class Y (1,412 ) (1 ) Class Z (55,813 ) (67,158 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 4,031,682 22,858,875 Class C 603,747 1,627,759 Class I 1,924,506 7,796,880 Class Y 2,194,900 309,114 Class Z 944,230 2,712,324 20 Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Capital Stock Transactions ($) (continued): Dividends reinvested: Class A 710,695 1,591,655 Class C 167,999 450,995 Class I 233,806 451,096 Class Y 21,896 79 Class Z 1,163,961 2,645,603 Cost of shares redeemed: Class A (8,883,323 ) (22,138,433 ) Class C (1,545,116 ) (8,317,120 ) Class I (2,415,633 ) (9,250,711 ) Class Y (18,311 ) — Class Z (4,999,343 ) (14,265,924 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 149,260,310 153,117,065 End of Period Undistributed investment income—net 78,315 33,728 TheFund 21 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Capital Share Transactions: Class A Shares sold 344,580 2,026,536 Shares issued for dividends reinvested 60,313 140,786 Shares redeemed (752,396 ) (1,958,023 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 51,341 143,990 Shares issued for dividends reinvested 14,248 39,940 Shares redeemed (131,157 ) (741,622 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I a Shares sold 164,220 694,768 Shares issued for dividends reinvested 19,874 39,919 Shares redeemed (205,075 ) (822,719 ) Net Increase (Decrease) in Shares Outstanding ) ) Class Y a Shares sold 187,537 27,092 Shares issued for dividends reinvested 1,847 7 Shares redeemed (1,556 ) — Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 80,145 238,935 Shares issued for dividends reinvested 98,733 234,074 Shares redeemed (425,564 ) (1,275,155 ) Net Increase (Decrease) in Shares Outstanding ) ) a During the period ended August 31, 2014, 27,038 Class I shares representing $308,503 were exchanged for 27,038 ClassY shares. See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2015 Year Ended August 31, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 11.63 10.90 12.11 11.14 11.74 10.64 Investment Operations: Investment income—net a .25 .54 .52 .52 .59 .61 Net realized and unrealized gain (loss) on investments .23 .73 (1.23 ) .98 (.60 ) 1.08 Total from Investment Operations .48 1.27 (.71 ) 1.50 (.01 ) 1.69 Distributions: Dividends from investment income—net (.25 ) (.53 ) (.50 ) (.51 ) (.58 ) (.59 ) Dividends from net realized gain on investments (.01 ) (.01 ) (.00 ) b (.02 ) (.01 ) — Total Distributions (.26 ) (.54 ) (.50 ) (.53 ) (.59 ) (.59 ) Net asset value, end of period 11.85 11.63 10.90 12.11 11.14 11.74 Total Return (%) c 4.12 d 11.95 (6.13 ) 13.74 (.03 ) 16.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.02 e 1.04 1.01 1.02 1.00 .99 Ratio of net expenses to average net assets 1.02 e 1.04 1.01 1.02 1.00 .99 Ratio of interest and expense related to floating rate notes issued to average net assets .00 e,f .01 .00 f .00 f .00 f — Ratio of net investment income to average net assets 4.26 e 4.82 4.23 4.48 5.35 5.37 Portfolio Turnover Rate 14.64 d 21.00 17.40 26.27 41.05 25.26 Net Assets, end of period ($ x 1,000) 46,455 49,626 44,234 58,786 53,785 70,607 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Amount represents less than .01%. See notes to financial statements. TheFund 23 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2015 Year Ended August 31, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 11.64 10.91 12.12 11.15 11.75 10.66 Investment Operations: Investment income—net a .20 .46 .42 .43 .51 .52 Net realized and unrealized gain (loss) on investments .23 .73 (1.22 ) .98 (.60 ) 1.08 Total from Investment Operations .43 1.19 (.80 ) 1.41 (.09 ) 1.60 Distributions: Dividends from investment income—net (.20 ) (.45 ) (.41 ) (.42 ) (.50 ) (.51 ) Dividends from net realized gain on investments (.01 ) (.01 ) (.00 ) b (.02 ) (.01 ) — Total Distributions (.21 ) (.46 ) (.41 ) (.44 ) (.51 ) (.51 ) Net asset value, end of period 11.86 11.64 10.91 12.12 11.15 11.75 Total Return (%) c 3.72 d 11.09 (6.82 ) 12.87 (.77 ) 15.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.80 e 1.81 1.77 1.78 1.75 1.76 Ratio of net expenses to average net assets 1.79 e 1.81 1.77 1.78 1.75 1.76 Ratio of interest and expense related to floating rate notes issued to average net assets .00 e,f .01 .00 f .00 f .00 f — Ratio of net investment income to average net assets 3.50 e 4.07 3.49 3.72 4.62 4.60 Portfolio Turnover Rate 14.64 d 21.00 17.40 26.27 41.05 25.26 Net Assets, end of period ($ x 1,000) 16,290 16,748 21,784 29,494 26,365 32,647 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Amount represents less than .01%. See notes to financial statements. 24 Six Months Ended February 28, 2015 Year Ended August 31, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 11.62 10.88 12.09 11.12 11.72 10.63 Investment Operations: Investment income—net a .26 .57 .55 .54 .63 .66 Net realized and unrealized gain (loss) on investments .23 .74 (1.23 ) .99 (.61 ) 1.05 Total from Investment Operations .49 1.31 (.68 ) 1.53 .02 1.71 Distributions: Dividends from investment income—net (.26 ) (.56 ) (.53 ) (.54 ) (.61 ) (.62 ) Dividends from net realized gain on investments (.01 ) (.01 ) (.00 ) b (.02 ) (.01 ) — Total Distributions (.27 ) (.57 ) (.53 ) (.56 ) (.62 ) (.62 ) Net asset value, end of period 11.84 11.62 10.88 12.09 11.12 11.72 Total Return (%) 4.34 c 12.24 (5.91 ) 14.04 .22 16.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .78 d .79 .75 .78 .74 .73 Ratio of net expenses to average net assets .78 d .79 .75 .78 .74 .72 Ratio of interest and expense related to floating rate notes issued to average net assets .00 d,e .01 .00 e .00 e .00 e — Ratio of net investment income to average net assets 4.51 d 5.08 4.48 4.70 5.62 5.57 Portfolio Turnover Rate 14.64 c 21.00 17.40 26.27 41.05 25.26 Net Assets, end of period ($ x 1,000) 15,695 15,645 15,619 21,048 12,460 8,577 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. TheFund 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2015 Year Ended August 31, Class Y Shares (Unaudited) 2014 2013 a Per Share Data ($): Net asset value, beginning of period 11.62 10.89 11.59 Investment Operations: Investment income—net b .26 .51 .11 Net realized and unrealized gain (loss) on investments .23 .79 (.72 ) Total from Investment Operations .49 1.30 (.61 ) Distributions: Dividends from investment income—net (.26 ) (.56 ) (.09 ) Dividends from net realized gain on investments (.01 ) (.01 ) — Total Distributions (.27 ) (.57 ) (.09 ) Net asset value, end of period 11.84 11.62 10.89 Total Return (%) 4.35 c 12.25 (5.35 ) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .79 d .94 .81 d Ratio of net expenses to average net assets .75 d .84 .81 d Ratio of interest and expense related to floating rate notes issued to average net assets .00 d,e .01 .00 d,e Ratio of net investment income to average net assets 4.58 d 5.28 5.62 d Portfolio Turnover Rate 14.64 c 21.00 17.40 Net Assets, end of period ($ x 1,000) 2,545 316 1 a From July 1, 2013 (commencement of initial offering) to August 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 26 Six Months Ended February 28, 2015 Year Ended August 31, Class Z Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 11.64 10.91 12.12 11.14 11.75 10.65 Investment Operations: Investment income—net a .26 .56 .53 .53 .60 .63 Net realized and unrealized gain (loss) on investments .22 .73 (1.23 ) .99 (.61 ) 1.09 Total from Investment Operations .48 1.29 (.70 ) 1.52 (.01 ) 1.72 Distributions: Dividends from investment income—net (.25 ) (.55 ) (.51 ) (.52 ) (.59 ) (.62 ) Dividends from net realized gain on investments (.01 ) (.01 ) (.00 ) b (.02 ) (.01 ) — Total Distributions (.26 ) (.56 ) (.51 ) (.54 ) (.60 ) (.62 ) Net asset value, end of period 11.86 11.64 10.91 12.12 11.14 11.75 Total Return (%) 4.27 c 11.96 (6.05 ) 13.92 .05 16.44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 d .93 .92 .95 .95 .82 Ratio of net expenses to average net assets .92 d .93 .92 .95 .95 .82 Ratio of interest and expense related to floating rate notes issued to average net assets .00 d,e .01 .00 e .00 e .00 e — Ratio of net investment income to average net assets 4.38 d 4.94 4.33 4.56 5.45 5.58 Portfolio Turnover Rate 14.64 c 21.00 17.40 26.27 41.05 25.26 Net Assets, end of period ($ x 1,000) 65,277 66,925 71,479 88,092 85,868 113,547 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. TheFund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus High Yield Municipal Bond Fund (the “fund”) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek high current income exempt from federal income tax. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I, ClassY and Class Z. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and ClassY shares are sold at net asset value per share generally to institutional investors. Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 28 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. TheFund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. 30 When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 144,299,152 1,200,120 Liabilities ($) Floating Rate Notes †† — (1,000,000 ) — ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. At February 28, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. TheFund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Municipal Bonds ($) Balance as of 8/31/2014 1,200,240 Purchases — Sales — Realized gain (loss) — Change in unrealized appreciation (depreciation) (120 ) Transfers into Level 3 — Transfers out of Level 3 — Balance as of 2/28/2015 1,200,120 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 2/28/2015 (120 ) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the 32 Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $37,418,274 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2014. If not applied, $715,251 of the carryover expires in fiscal year 2016, $7,033,387 expires in fiscal year 2017, $10,523,962 expires in fiscal year 2018 and $5,919,280 expires in fiscal year 2019. The fund has $4,196,298 of post-enactment short-term capital losses and $9,030,096 of post-enactment long-term capital losses which can be carried forward for an unlimited period. TheFund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2014 was as follows: tax-exempt income $7,078,546 and ordinary income $147,234.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended February 28, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has agreed, from September 1, 2014 through January 1, 2016, to waive receipt of its fees and/or assume the expenses of the fund’s Class Y so that the direct expenses of the fund’s Class Y shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, and extraordinary expenses) do not exceed .75% of the value of Class Y shares average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $706 during the period ended February 28, 2015. 34 During the period ended February 28, 2015, the Distributor retained $1,327 from commissions earned on sales of the fund’s Class A shares and $236 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended February 28, 2015, Class C shares were charged $61,423 pursuant to the Distribution Plan. Under the Service Plan adopted pursuant to Rule 12b-1 under the Act, Class Z shares reimburse the Distributor for distributing its shares and servicing shareholder accounts at an amount not to exceed an annual rate of .25% of the value of the average daily net assets of Class Z shares. During the period ended February 28, 2015, Class Z shares were charged $46,935 pursuant to the Service Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2015, Class A and Class C shares were charged $62,753 and $20,474, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and cus- TheFund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) tody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2015 the fund was charged $12,917 for transfer agency services and $518 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $21. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2015, the fund was charged $5,199 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement. During the period ended February 28, 2015 fund was charged $275 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended February 28, 2015, the fund was charged $5,456 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $68,506, Distribution Plan fees $16,421, Shareholder Services Plan fees $12,496, custodian fees $3,770, Chief Compliance Officer fees $1,912 and transfer agency fees $5,068, which are offset against an expense reimbursement currently in effect in the amount of $454. 36 (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through the use of the fund’s exchange privilege. During the period ended February 28, 2015, redemption fees charged and retained by the fund amounted to $690. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2015, amounted to $21,470,772 and $25,998,179, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Trust”).The Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Trust, after payment of interest on the other securities and various expenses of the Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. TheFund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. The average amount of borrowings outstanding under the inverse floater structure during the period ended February 28, 2015, was approximately $1,000,000, with a related weighted average annualized interest rate of .65%. At February 28, 2015 accumulated net unrealized appreciation on investments was $7,665,021, consisting of $13,967,361 gross unrealized appreciation and $6,302,340 gross unrealized depreciation. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 38 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on November 3-4, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”).The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. TheFund 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all peri-ods.The Board also noted that the fund’s yield performance was at or above the Performance Group median for four of the seven one-year periods ended September 30th and at or above the Performance Universe median for five of the seven one-year periods ended September 30th. The Board noted the proximity to the Performance Group or Performance Universe median of the fund’s yield performance in certain periods when the yield was below median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Lipper category average. The Board received a presentation from the fund’s portfolio managers, who noted that the fund’s performance was positive on an absolute basis. They stated that the fund’s total return relative underperfor-mance compared to its peers was generally attributable to the fund’s 40 greater allocation to higher quality, shorter duration bonds than many of its peers and that, as a result, in the ongoing low interest rate environment, the fund could be expected to underperform on a relative basis. The portfolio managers stated that, once interest rates start to rise, the higher quality municipal bond sector should start to outperform and the fund’s relative performance should improve. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group and Expense Universe medians and the fund’s total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the TheFund 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. 42 • The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. • The Board accepted the portfolio managers’ presentation regarding relative total return performance, but agreed to closely monitor performance. • The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. • The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. TheFund 43 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 20, 2015 By: /s/ James Windels James Windels, Treasurer Date: April 20, 2015 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
